Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claim 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 11, last paragraph, it is unclear if proportional, integral, and derivative are all included, or some combination of less than the three of them.
In claim 8, the ‘status signal’ lacks antecedent basis.
In claim 16, the ‘alerts’ lacks antecedent basis.
In claim 17, the last paragraph is unclear.  It is unclear what is compared to what.







Claim Rejections - 35 USC § 103
Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shouldice (2020/0297955), which is a national stage filing of PCT/EP2016/070169, and Cutaia (2016/0174903).

1. A system to assist in the controlling of a patient's medical condition, comprising:
one or more sensors configured to sense individual patient data on or near a patient,
wherein the individual patient data is related to at least one physiological parameter of the
patient, wherein at least one of the sensors comprises a passive sensor that does not require
patient activation or patient contact; (see at least ¶49,50 of Shouldice)
a transmitter configured to transmit the individual patient data to a processor; (see at least ¶100,101,95 of Shouldice which teaches that the device 201, which holds the processor, can communicate wirelessly with external sensors, and thus sensed signals are transmitted to the device 201.)
a processor configured to calculate a signal using the individual patient data and at
least one of a baseline patient data or population data; (see at least ¶46 of Shouldice which teaches a processor, and at least ¶49 which teaches tracking a baseline and using population based demographic data, and at least ¶79 which teaches adjusting treatment, thus producing the signal, based on data and previously collected data sets, which can be considered baseline data sets.  Further, at least ¶91 of Shouldice teaches generating an alarm, which can also be considered the signal)
wherein the processor is further configured to calculate the signal using a
combination of a proportional change, integral change and derivative change of the
(as mentioned above, Shouldice teaches generating a signal based on patient data, baseline data, and population based demographic data.  Paragraph 49 of Shouldice teaches using rule thresholds that are varied based on adaptive weightings.  However, it is silent as to a PID controller.  Cutaia teaches that a PID controller is a generic feedback mechanism that is widely used to minimize error when using sensed parameters, see at least ¶168, and ¶200 which teaches PID used to determine deviation from a baseline.  It would have been obvious to use such with the device of Shouldice since PID controllers are well  known in the art and would serve to reduce error when controlling whether to produce a signal or not based upon sensed parameters and other data.)

2. The system of claim 1, wherein the individual patient data is derived individual
patient data. (see at least ¶54 of Shouldice)

3. The system of claim 1, wherein the processor is further configured to generate
the combination of the proportional change, integral change and derivative change
from a combination of individual and non-individual data. (at least ¶49 of Shouldice teaches individual data and population based demographic data)

4. The system of claim 3, wherein the combination of individual and non-individual
data utilizes a combination including at least two of the following: physiologic, home,
local environment, and medical health records. (at least ¶49 of Shouldice teaches physiologic sensors and sensors in a home)


to the patient or a care provider of the patient. (see at least ¶91 of Shouldice)

6. The system of claim 5, wherein the alerts includes at least one of a medication
change, avoidance of regional trigger, behavioral change, environmental change,
education. (see at least ¶91,92 of Shouldice)

7. The system of claim 1, further comprising at least two sensors and wherein the
processor is further configured to distinguish individual patient between different people in a
bed. (see at least ¶117,121,122,123 of Shouldice)

8. The system of claim 1, wherein the processor is further configured to receive a
response from the patient or a caregiver and to automatically adjust the status signal. (at least ¶85 of Shouldice teaches gathering user feedback. To automatically adjust the status signal, such as the alert signal, would have been obvious since it would no longer be necessary to have an alarm if the feedback was positive from the patient.  If the status of the patient has changed, it is considered to be obvious that the status signal be changed in order to reflect the situation.  Such would yield merely predictable results. further, automating a manual activity is considered to be obvious, see MPEP 2144.04.)

9. The system of claim 1, wherein the processor is further configured to calculate
an inspiratory time and an expiratory time using the one or more sensors. (see at least claim 45 of Shouldice)



I/E ratio using the one or more sensors. (see at least claim 45 of Shouldice)

11. A method to assist in the controlling of a patient's medical condition comprising:
using one or more sensors configured to sense individual patient data on or near a
patient, wherein the individual patient data is sensing at least one physiological parameter of
the patient, wherein at least one of the sensors comprises a passive sensor that does not
require patient activation or patient contact; (see at least ¶49,50 of Shouldice)
transmitting the individual patient data to a processor; (see at least ¶100,101,95 of Shouldice which teaches that the device 201, which holds the processor, can communicate wirelessly with external sensors, and thus sensed signals are transmitted to the device 201.)
calculating a signal with the processor using the individual patient data and at least
one of a baseline patient data and population data; (see at least ¶46 of Shouldice which teaches a processor, and at least ¶49 which teaches tracking a baseline and using population based demographic data, and at least ¶79 which teaches adjusting treatment, thus producing the signal, based on data and previously collected data sets, which can be considered baseline data sets.  Further, at least ¶91 of Shouldice teaches generating an alarm, which can also be considered the signal)
and using a combination of a proportional change, integral change and derivative change in the individual patient data and the at least one of the baseline patient data and population data. (as mentioned above, Shouldice teaches generating a signal based on patient data, baseline data, and population based demographic data.  Paragraph 49 of Shouldice teaches using rule thresholds that are varied based on adaptive weightings.  However, it is silent as to a PID controller.  Cutaia teaches that a PID controller is a generic feedback mechanism that is widely used to minimize error when using sensed parameters, see at least ¶168, and ¶200 which teaches PID used to determine deviation from a baseline.  It would have been obvious to use such with the device of Shouldice since PID controllers are well  known in the art and would serve to reduce error when controlling whether to produce a signal or not based upon sensed parameters and other data.)


12. The method of claim 11, wherein the individual patient data is derived individual
patient data. (see at least ¶54 of Shouldice)

13. The method of claim 11, wherein the baseline patient data is generated from
patient medical health records. (see at least ¶85 of Shouldice)

14. The method of claim 11, wherein calculating the signal further utilizes home or
local environment data. (see at least ¶85 of Shouldice)

15. The method of claim 11, further comprising generating an alert to the patient or a
care provider of the patient. (see at least ¶91 of Shouldice)

16. The method of claim 11, wherein the alerts includes at least one of: a medication
change, an avoidance of regional trigger, a behavioral change, an environmental change, and
patient education information. (see at least ¶91,92 of Shouldice)

17. The method of claim 11, further comprising:

ratio using the one or more sensors; (see at least claim 45 of Shouldice)
comparing the at least one of the inspiratory duration, the expiratory duration, and the
I/E ratio to a corresponding the inspiratory duration, the expiratory duration, and the I/E ratio
to a corresponding threshold value. ( at least ¶145,155 of Shouldice teaches comparison to a threshold)

18. The method of claim 17, wherein the corresponding threshold value is an absolute
value. (at least ¶145 of Shouldice teaches an example of using an absolute threshold, such as 24 or more breaths.  To use an absolute value for a threshold for duration and I/E ratio would not yield any unpredictable results)

19. The method of claim 17, wherein the corresponding threshold value is a patient-
specific value derived from the at least one physiological parameter. (at least ¶147 of Shouldice teaches comparison to trends in past data of the patient)

20. The method of claim 17, further comprising calculating the I/E ratio from a
signal received from the passive sensor. (see at least ¶165 of Shouldice)

21. The method of claim 17, wherein the at least one of the inspiratory duration,
the expiratory duration, and the I/E ratio is calculated using beat-to-beat variations in
the heart activity detected by the one or more sensors. (see at least ¶146,147 of Shouldice which teaches HRV)






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792